COURT OF APPEALS OF VIRGINIA


Present:    Judges Bray, Annunziata and Overton


SUPER FRESH FOOD MARKETS, INC.
                                                  MEMORANDUM OPINION *
v.   Record No. 1276-98-4                             PER CURIAM
                                                    OCTOBER 6, 1998
REJINO C. STULTZ


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (S. Vernon Priddy, III; Sands, Anderson,
             Marks & Miller, on brief), for appellant.
             (James E. Swiger; Swiger & Cay, on brief),
             for appellee.



     Super Fresh Food Markets, Inc. ("employer") contends that

the Workers' Compensation Commission ("commission") erred in

finding that the Supreme Court's holding in The Steinrich Group

v. Jemmott, 251 Va. 186, 467 S.E.2d 795 (1996), did not bar

compensation for Rejino C. Stultz's ("claimant") left shoulder

condition.    The commission found that the left shoulder condition

was a compensable consequence of claimant's original February 14,

1994 injury by accident.    Employer also argues that the

commission should have dismissed claimant's claim, because he

failed to file his claim for benefits as a new injury claim,

rather than as a change in condition.    Upon reviewing the record

and the briefs of the parties, we conclude that this appeal is

without merit.    Accordingly, we summarily affirm the commission's

decision.     See Rule 5A:27.
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
                                I.

     In Virginia, "[t]he doctrine of compensable consequences is

well established and has been in existence for many years."

Williams Indus., Inc. v. Wagoner, 24 Va. App. 181, 186, 480

S.E.2d 788, 790 (1997).
          This doctrine, also known as the chain of
          causation rule, provides that "'where the
          chain of causation from the original
          industrial injury to the condition for which
          compensation is sought is direct, and not
          interrupted by any intervening cause
          attributable to the [employee's] own
          intentional conduct, then the subsequent
          [condition] should be compensable.'"

Food Distributors v. Estate of Ball, 24 Va. App. 692, 697, 485

S.E.2d 155, 158 (1997) (quoting Leadbetter, Inc. v. Penkalski, 21

Va. App. 427, 432, 464 S.E.2d 554, 556 (1995)) (other citation

omitted).   "'The simplest application of this principle is the

rule that all the medical consequences and sequelae that flow

from the primary injury are compensable.'"   American Filtrona Co.

v. Hanford, 16 Va. App. 159, 163, 428 S.E.2d 511, 513 (1993)

(citation omitted).   "[W]here a causal connection between the

initial compensable injury and the subsequent injury is

established . . . the subsequent injury 'is treated as if it

occurred in the course of and arising out of the employee's

employment.'"   Bartholow Drywall Co. v. Hill, 12 Va. App. 790,

794, 407 S.E.2d 1, 3 (1991) (quoting Leonard v. Arnold, 218 Va.

210, 214, 237 S.E.2d 97, 100 (1977)).

     Employer does not dispute that claimant proved a causal



                               - 2 -
connection between his initial February 14, 1994 compensable

right shoulder injury and his subsequent left shoulder problems. 1

 However, employer contends that the commission erred in refusing

to apply the rule set forth in Jemmott to bar compensation in

this case.   Employer argues that Jemmott bars compensation for a

cumulative trauma injury which is found to be a compensable

consequence of an original injury by accident.    We disagree.

     In Jemmott, the Supreme Court held that "job-related

impairments resulting from cumulative trauma caused by repetitive

motion, however labeled or however defined, are, as a matter of

law, not compensable under the present provisions of the Act."

251 Va. at 199, 467 S.E.2d at 802.     Jemmott dealt with the

compensability of a primary injury or condition, it did not

address the compensability of a cumulative trauma injury caused

by an intervening event, which was itself a result of the

original compensable injury by accident.    Nothing in Jemmott

expressly overruled or altered the well-established doctrine of

compensable consequences.   Accordingly, the commission did not

err in refusing to apply the holding in Jemmott to the facts of
this case.

                                II.

     Employer argues that the commission should have dismissed

claimant's claim because he failed to file a claim for benefits
     1
      Claimant's testimony and the medical evidence established
that his left shoulder symptoms were caused by overuse of his
left extremity due to the injury to his right shoulder.



                               - 3 -
alleging a new injury by accident as required by Leonard v.

Arnold, 218 Va. 210, 237 S.E.2d 97 (1977).   Employer did not

raise this specific argument before the commission.   Accordingly,

we will not consider this issue for the first time on appeal.

See Green v. Warwick Plumbing & Heating Corp., 5 Va. App. 409,

413, 364 S.E.2d 4, 6 (1988); Rule 5A:18.

     For these reasons, we affirm the commission's decision.

                                                        Affirmed.




                              - 4 -